Citation Nr: 0213359	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  97- 13 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 RO decision which denied service 
connection for skin cancer.  

In June 1998, the veteran testified at a personal hearing in 
Washington, D.C., before the undersigned Member of the Board, 
who has been designated to make the final disposition of this 
proceeding for VA.   

In October 1998 and April 2001, the Board remanded the case 
to the RO for additional development.  Also in October 1998 
and April 2001, the Board rendered decisions pertaining to 
issues of service connection for frostbite of the hands and 
body and increased ratings for the veteran's service-
connected residuals of cold injury to the feet; thus, those 
issues are no longer in appellate status.  


FINDINGS OF FACT

1.  There is objective evidence of record to show that the 
veteran incurred frostbite of the feet during combat service 
in Korea; although there is no objective evidence that he 
also incurred a cold injury to the face and chest during that 
period, his statements to that effect are sufficient evidence 
to show that such injuries occurred.  

2.  Competent evidence shows that the veteran's basal cell 
carcinomas of the face and chest were not present until many 
years after separation from service; there is overwhelming 
convincing evidence to show that such skin cancers are not 
due to claimed cold exposure during service or otherwise 
related to service.  

3.  Radiation exposure during service is not shown, nor is it 
shown that the veteran's current skin cancer is related to 
alleged radiation exposure in service.  


CONCLUSION OF LAW

The veteran's skin cancer of the face and chest was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1154, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1949 to 
September 1952.  His service awards included the Combat 
Infantryman Badge, Army of Occupation Medal (Japan), 
Presidential Unit Citation (Republic of Korea), and the 
Korean Service Medal with Five Bronze Service Stars.

The service medical records show that on an August 1949 
physical examination for enlistment purposes, the veteran had 
no abnormalities of the skin.  In September 1951, he received 
treatment for frostbite of the feet.  There were no further 
complaints, clinical findings, or diagnosis of frostbite.  On 
a December 1951 physical examination, his skin was normal, 
and there were no clinical findings of frostbite.  On a 
September 1952 physical examination for separation purposes, 
his skin was normal.  

VA records dated in June 1995 show that the veteran 
complained of a lesion on the right upper forehead for 
approximately 10 years.  He reported a history of right cheek 
cancer (malignant) that was removed in 1953 and cancer in the 
chin area in February 1954.  He subsequently underwent an 
incisional biopsy of the lesion, and a pathology report 
indicated basal cell carcinoma.  The lesion was excised and a 
skin graft from a donor site in the right clavicular area was 
applied.  

In May 1996, the RO received the veteran's claim of service 
connection for skin cancer, as well as "residuals of frozen 
feet, hands, and entire body."  He indicated that his cancer 
began in 1954 and that he received treatment at the Bronx, 
New York VA Hospital in 1954 and 1955 and at the Baltimore, 
Maryland VA Medical Center (VAMC) in 1995.  He also indicated 
that he was a Chosin Reservoir veteran and submitted a 
newspaper article pertaining to veterans pursuing claims for 
injuries due to frostbite or cold exposure, particularly 
those who had served at the Chosin Reservoir in Korea.  

On a July 1996 VA examination, the veteran reported that he 
had surgery for "cancer" of the head and neck, probably in 
the right maxillary sinus, over 40 years previously.  
Evaluation of the skin revealed an oval skin graft on the 
right temple and a healed scar over the right clavicle.  The 
summary of diagnoses and problems included history of 
frostbite in Korea in 1950; history of malignant tumor in 
1952, probably right maxillary, treated surgically; and basal 
cell carcinoma, right parieto-temporal region in 1995, 
removed and skin graft applied, and healed.  

In an August 1996 decision, the RO granted service connection 
for frostbite of the feet.  

In a January 1997 decision, the RO denied service connection 
for skin cancer, on the basis that the claim was not well 
grounded.  

At a July 1997 RO hearing before a local hearing officer, the 
veteran testified that he was not properly protected against 
the extreme cold temperatures during service in Korea, which 
he said resulted in frostbite of the hands and other areas of 
the body.  He indicated that he had skin cancer removed in 
1953 and 1954 (he said that cancerous growths were taken out 
through the roof of his mouth and in the right side of his 
face, and that teeth were removed during the procedures).  He 
stated that he had additional surgery to remove cancer from 
his face in 1995 at the VA.  He stated that his doctor told 
him that his cancer was not caused by the sun.  He indicated 
that he had not been to a doctor since he was discharged from 
service, except for treatment of skin cancer below the eye, 
below the lip, and on the right forehead.  

VA records show that in May 1998 the veteran complained of a 
red patch on the left cheek.  A biopsy of the left cheek was 
performed, and a pathology report indicated skin with severe 
solar elastosis and impetiginous change underlying healing 
superficially ulcerated epidermis (no evidence of basal cell 
carcinoma).   

At a June 1998 Board hearing, the veteran reiterated his 
contentions regarding frostbite injuries received during the 
Chosin Reservoir Campaign in service and stated that he was 
exposed to sub-zero temperatures for which he was not 
adequately dressed.  He claimed that his skin cancer was 
related to frostbite of his face in service.  He reiterated 
that he had cancer removed from his face by the VA in 1954 
and 1995, in Bronx and Baltimore, respectively.  He stated 
that his doctors would not state the cause of his cancer.  He 
stated that he did not seek treatment for problems with his 
face between 1954 and 1995.  

In October 1998, the Board remanded the case to the RO for 
additional development.  Also in October 1998, the Board 
denied service connection for frostbite of the hands and 
body.  

VA records show that in December 1998 biopsies of the back 
were performed, and pathology reports indicated dermal 
melanosis and chronic inflammation (no evidence of a 
malignant melanoma was noted).  The veteran was also 
diagnosed that month with seborrheic keratosis and actinic 
keratosis, in regard to findings on the scalp and left neck.  

On a January 1999 VA cold injury protocol examination, the 
veteran reported that he was exposed to sub-zero temperatures 
during service in Korea, which affected his feet, face, and 
hands.  He indicated that he had not been treated for 
frostbite since service.  The examiner noted that the most 
predominant area of skin cancer had been the right parietal 
area but that the veteran had also been treated for basal 
cell carcinoma in the nasolabial fold, chin, and on the top 
of the head.  

On a January 1999 VA psychiatric examination, the veteran 
reported that since 1953 or 1954 he had suffered from 
recurrent bouts of melanoma and basal cell carcinoma, which 
he attributed to his exposure to cold when he served in 
Korea.  He stated that the cancers occurred on his back, 
head, and face.  

In November 1999, the Bronx VAMC indicated that a thorough 
and exhaustive search for records on the veteran was made 
without success.  

In a February 2000 VA neurological examination, the examiner 
indicated that she was requested to evaluate the veteran for 
cold injury residuals of both feet and peripheral neuropathy 
secondary to frostbite.  She noted the veteran's reports that 
he was exposed to extremely low temperatures during service 
in Korea and that such exposure was severe to his face, more 
so than his hands and feet.  He related that his skin was 
very dark, almost black, after exposure to cold and that his 
skin would peel and had done so continually since the time of 
exposure.  He reported that he had cancer removed from his 
face in 1953 with subsequent surgeries.  He indicated that it 
took 9 to 10 years to have his most recent basal cell 
carcinoma excised from the right temple.  He related that he 
was never sick a day in his life, except for his cold injury 
problems.  The examiner remarked that the skin cancer in the 
face, where the veteran stated that he was more severely 
frostbitten, would be consistent with his cold exposure.  

On a May 2000 VA dermatological examination (in Wilmington, 
Delaware), the examiner noted that there were no records in 
her VA computer regarding the veteran's previous "skin 
cancer surgeries."  The assessments were scars, solar 
lentigines; and rule out basal cell carcinomas of the right 
chest (the veteran indicated that he desired to go to the 
Baltimore VAMC for biopsy and treatment options since all 
previous work was done there).  

In April 2001, the Board remanded the case to the RO for 
additional development, to include a VA examination with 
etiological opinion.  Also in April 2001, the Board denied a 
rating higher than 30 percent for bilateral residuals of 
frozen feet for the period prior to January 12, 1998 and a 
rating higher than 40 percent each for residuals of cold 
injury of the right and left feet from January 12, 1998.  

In an April 2001 letter, the RO inquired of the veteran 
whether he wished to pursue an appeal as to the issue of 
service connection for skin cancer due to radiation exposure 
or whether his claim was based on exposure to cold.  

In a response received by the RO in August 2001, the veteran 
stated that his claim was for cancer, not just skin cancer, 
and that he did not know if he was exposed to radiation while 
he served in Korea or Japan (he described the places in 
Japan, Korea, and the United States where he served).  He 
indicated that he was definitely exposed to extremely cold 
temperatures in Korea.  He claimed that he contracted cancer 
on the right side of his face in November or December 1953 
and that the Bronx VA Hospital removed his top front teeth 
and cancer tumor.  He indicated that he subsequently had his 
bottom teeth removed and a cancer tumor excised at the VA.  
He added that the right side of his forehead was "removed" 
at the Baltimore VAMC in the 1990s, and that later cancer was 
removed from the right side of his chest.  

On an August 2001 VA dermatological examination, the examiner 
indicated that she was requested to evaluate the veteran 
regarding possible basal cell carcinoma on the right chest 
and a history of "skin cancer" of the face.  In a short 
summary statement, she indicated that years of ultraviolet 
light exposure, chemical carcinogens, and some genetics were 
involved in the formation of basal cell carcinomas.  She 
added that excessive exposure to ionizing radiation, 
including radioactive substances, radium, and X-rays, would 
potentiate the development of basal cell carcinoma.  In an 
October 2001 addendum report, the examiner stated that it was 
"perhaps possible" that the veteran's skin cancer was 
related to his history of frostbite.  The examiner noted that 
she had reviewed the veteran's entire claims folder prior to 
the August 2001 examination and again that day.  

In December 2001, the RO found that the August 2001 VA 
examination was inadequate for rating purposes.  The veteran 
was scheduled for another examination. 

On a January 2002 VA dermatological examination, the examiner 
noted that the veteran gave the medical history and that the 
medical record of the Baltimore VAMC was reviewed.  The 
examiner also noted that he did not have available the 
February 2000 VA examination report upon which to comment.  
(In the Board remand, he was requested to specifically 
address the comment expressed by the February 2000 VA 
examiner, pertaining to the etiology of the veteran's cancer 
in the face).  The veteran reported that he experienced 
frostbite while stationed in Korea and denied extensive sun 
exposure during service.  He stated that he suspected that he 
was exposed to radiation during his service but was unable to 
provide any further details (and no written details were 
provided to the examiner).  The veteran reported that he had 
a large skin cancer on the face in 1953, which spread through 
his face and jaw, requiring a large excision and upper tooth 
extraction.  He stated that following this he had another 
large tumor of the right lower jaw, which also led to an 
excision of skin as well as extraction of some of the right 
bottom teeth.  He related that he also had several skin 
cancers in the 1990s.  

From the medical records, the examiner noted that in June 
2000 there was a basal cell carcinoma diagnosed by biopsy at 
the Baltimore VAMC, which was treated with electrodesiccation 
and curettage, and an actinic keratosis again biopsied in 
June 2000 on the chin.  The examiner also noted that the 
veteran had large basal cell carcinoma on the right temple in 
June 1995, which was excised and treated with skin grafting.  
It was noted that the veteran had had several skin growths 
that have been irritated and frozen most recently in 2001, 
which were found to be seborrheic keratosis.  

Following a skin evaluation, the examiner diagnosed the 
veteran with basal cell carcinoma of the right temple, 
excised and grafted in 1995; basal cell carcinoma of the 
chest, treated in June 2000; cancer of uncertain type of face 
and jaw times two excised in the past (the history suggested 
squamous cell carcinoma, but the examiner stated that it was 
impossible to know without any additional documentation); and 
extensive solar damage with poikiloderma of Civatte on the 
upper chest and on his face.  The examiner commented that it 
was clear that the veteran's skin cancers and extensive sun 
damage were related to sun exposure.  He stated that there 
was no clear-cut evidence of radiation dermatitis, 
particularly because the skin findings that were seen were in 
a classical sun exposed distribution.  The examiner stated 
that he could not link any of the above-described skin 
diseases with history of cold exposure.  He concluded that he 
could not respond to the Board's inquiry about the prior 
report (of the February 2000 VA examination) because it was 
not provided to him.  

In a March 2002 addendum, after obtaining additional records, 
the VA examiner stated that he disagreed with the February 
2000 VA examiner's comment that suggested that cold was 
responsible for the veteran's skin cancers.  He stated that 
in view of the veteran's extensive and severe sun damage on 
the scalp, face, anterior neck in a V distribution, and 
dorsal forearms, as well as a history of multiple basal cell 
carcinomas and actinic keratosis, and in view of the lack of 
other related cutaneous findings that would suggest scarring 
from cold exposure, or radiation dermatitis, the examiner 
opined that the veteran had had multiple skin cancers that 
were likely related to sun exposure and his fair complexion.  
He stated that he did not believe that cold exposure played a 
role in the genesis of the skin cancers, as cold exposure was 
not acknowledged to be a cause of skin cancer.  He stated 
that while radiation exposure could definitely be related to 
an increased incidence of skin cancer, he could not comment 
on its role in the veteran as he had absolutely no 
information available regarding his personal exposure to 
radiation.  

In a March 2002 decision, the RO denied service connection 
for skin cancer, claimed as due to cold exposure or due to 
radiation exposure, on the merits.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in January 1997 and March 2002) and 
Supplemental Statements of the Case (in September 1997, June 
2000, and April 2002), the RO has notified him of the 
evidence needed to substantiate his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA examinations 
(in January 1999, May 2000, August 2001, and January 2002) 
regarding the issue at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing at 
the RO in July 1997 and at the Board in June 1998.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The veteran alleges that he has skin cancer as the result of 
exposure to cold and frostbite during service in the area of 
the Chosin Reservoir in Korea.  His DD 214 reflects service 
in Korea with awards including the Combat Infantryman Badge.  
Therefore, it may be presumed that the veteran engaged in 
combat in service, such that his lay statements are 
sufficient to show the occurrence of combat-related injury.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  
That is, his statements alone regarding having suffered cold 
injuries to his face and body (other than his feet which 
already are shown to have suffered frostbite in service) 
suffice to show that such injuries occurred.  However, 
establishing service connection still requires evidence that 
demonstrates an etiological link between the current skin 
cancer and service.  Clyburn v. West, 12 Vet. App. 296, 303 
(1999); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).

Although the Board accepts that the veteran was involved in 
combat in Korea, his service medical records from his 1949-
1952 active duty are negative for cold injury or frostbite to 
areas of the body other than the feet, and when skin was 
specifically examined in service it was found to be normal.  
Post-service medical records are negative for skin cancer 
until the 1990s.  The veteran has maintained that he 
underwent surgery at the Bronx VA Hospital to excise 
cancerous facial growths in 1953 and 1954; however, the VA 
hospital has searched for records of the surgery and has not 
located them.  (Even assuming that the veteran had surgery 
for cancer on his face in 1953 or 1954, there is no medical 
evidence to show either that such cancer is related to his 
current bouts of cancer or that he currently suffers from 
residuals of such cancer.)  The first post-service medical 
evidence showing any complaints, findings, or diagnosis of 
skin is dated in June 1995, over 40 years after the veteran's 
active duty.  These facts alone suggest that the veteran's 
current skin cancer is unrelated to service.  

The Board also notes that the evidence of record fails to 
establish a causal nexus between current skin cancer and the 
veteran's active duty military service.  Wade v. West, 11 
Vet. App. 302 (1999) (holding that 38 C.F.R. § 1154(b) does 
not obviate the requirement that a veteran submit medical 
evidence of a causal relationship between his current 
condition and his military service).  The veteran, as a 
layman, has no competence to provide a medical opinion on the 
etiology of his current skin cancer.  Espiritu v. Derwinski, 
2. Vet. App. 492 (1992).

The record contains medical opinions related to the question 
of causal nexus.  A February 2000 VA examiner in neurology, 
who evaluated the veteran's service-connected residuals of 
frostbite of the feet, remarked that the veteran's skin 
cancer would be consistent with his cold exposure.  However, 
she did not furnish a detailed discussion or rationale for 
her opinion.  An August 2001 VA examiner in dermatology, who 
evidently reviewed the veteran's claims folder, also 
furnished a bare opinion without any discussion or rationale, 
stating that it was "perhaps possible" that the veteran's 
skin cancer was related to his history of frostbite.  Neither 
of these VA opinions is too convincing on the causal nexus 
question, based on the fact that one examination was 
performed by a doctor in neurology (i.e., not someone 
specializing in skin disorders), and the other examination 
resulted in an opinion that was couched in tentative or 
speculative terms.  Moreover, neither gave reasons for her 
conclusion.  

The most persuasive medical evidence related to the question 
of causal nexus is an opinion rendered by a VA examiner who 
examined the veteran in January 2002.  That examiner was a 
dermatologist, who furnished the most complete and 
comprehensive examination regarding the veteran's skin cancer 
to date in the claims file.  He furnished a definite 
diagnosis, which was not given by the August  2001 VA 
examiner, and clearly addressed the etiology of the 
conditions found.  It was his opinion that the veteran's 
basal cell carcinomas of the right temple (treated in 1995) 
and chest (treated in June 2000) were clearly related to sun 
exposure and the veteran's fair complexion and could not be 
related to a history of cold exposure.  He specifically 
rebutted the previous medical opinions that suggested that 
cold was the cause of the veteran's skin cancers.  This 
opinion, which goes against a service relationship, is 
convincing because it is based on review of historical 
evidence and contains detailed discussion and rationale for 
the conclusion.  

The Board finds that, despite the veteran's allegation that 
his skin cancer is related to his combat service in Korea, 
there is clear and convincing evidence that his skin cancer 
began many years after service and was not caused by any 
incident of service including combat experiences.  38 
U.S.C.A. § 1154.  The Board also finds that the opinion 
rendered by the most recent VA examiner outweighs the prior 
VA opinions rendered by other doctors.  Thus, the Board 
concludes that skin cancer was not incurred in or aggravated 
by service, and service connection is not warranted.  

In this case there also was raised the issue of whether the 
veteran's skin cancer was due to radiation exposure in 
service.  Legal authority, 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d), provides a presumption of service 
connection for certain diseases in the case of a radiation-
exposed veteran, meaning one who was involved in a listed 
radiation risk activity in service.  However, the veteran was 
not involved in one of the specified radiation risk 
activities, and his claimed skin cancer is not identified as 
a disease for which this presumption of service connection 
applies.  

Other legal authority, 38 C.F.R. § 3.311, provides procedures 
for adjudicating service connection claims based on exposure 
to ionizing radiation, although the regulation does not 
provide a presumption of service connection.  Ramey v. Gober, 
120 F.3d 1239 (Fed.Cir. 1997).  Skin cancer is a "radiogenic 
disease" subject to this regulation; however, there is 
absolutely no evidence that the veteran was exposed to 
ionizing radiation in service, let alone evidence of the 
dosage of any such exposure.  When asked about radiation 
exposure in service, the veteran stated that he did not know 
whether or not he was exposed to radiation.  Furthermore, the 
VA examiner in January 2002 stated that he could not comment 
on whether the veteran's skin cancer was related to radiation 
exposure because there was no information on the veteran's 
personal exposure to radiation.  Nonetheless, the examiner 
found that there was no clear evidence of radiation 
dermatitis in the veteran.  

In sum, the weight of the credible evidence demonstrates that 
the veteran's recurrent skin cancers, as diagnosed on the 
face and chest, became manifest years after service and has 
not been medically linked to service.  The condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claims for service connection for 
skin cancer.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for skin cancer is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

